Citation Nr: 1343026	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-44 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dental disability due to dental trauma, including loss of teeth, for compensation and treatment purposes.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the RO indicated in a November 2009 rating decision that the issue of entitlement to dental treatment would be addressed in a separate decision, no such decision is associated with the claims file.

At the time of the September 2011 hearing, the Veteran was represented by Tennessee Department of Veterans Affairs.  However, in April 2013, the Veteran appointed a private attorney as his representative.  Subsequently, in August 2013 correspondence, the Veteran withdrew his appointment of the private attorney.  He has not appointed a new representative and, thus, is now considered an unrepresented, pro se claimant

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

With regard to the claim for an initial higher rating for PTSD, the Board notes that the Veteran was last provided a VA examination in October 2008, more than four years ago.  During the April 2011 Board hearing, the Veteran testified that his symptoms had increased in severity since his last VA examination.  Therefore, to ensure that the record contains evidence showing the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for bilateral hearing loss, the Board notes that exposure to acoustic trauma has been conceded by the RO.  However, service connection was denied on the basis that audiometric results from a September 2009 VA audiology examination did not meet the criteria for defective hearing to be considered a disability for VA purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  However, the September 2009 VA audiology examination showed that none of the auditory thresholds were 40 or greater, no three thresholds were 26 or greater, and speech recognition scores were 100 for the right ear and 96 for the left ear.  Nonetheless, during the September 2011 Board hearing, the Veteran testified that his hearing had noticeably worsened.  As the Veteran is competent to describe symptoms of hearing loss and it has been more than four years since audiometric results were obtained, a remand is warranted for a VA audiology examination to determine whether the Veteran currently meets the threshold requirements for hearing loss pursuant to 38 C.F.R. § 3.385.  

Prior to scheduling the above examination, all outstanding VA medical records dated from October 2009 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

During the September 2011 Board hearing, the Veteran testified that he last worked in September 2008 because  he "got to feeling so bad."  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board. 

With regard to the Veteran's claim for outpatient dental treatment, eligibility for VA outpatient dental treatment is comprised of different classes.  As is relevant here, dental treatment is warranted for those having a noncompensable service-connected dental condition that is the result of a combat wound or other service trauma (Class II(a)), and for any veteran whose service-connected disabilities are rated at 100 percent by schedular rating or who is receiving TDIU (Class IV). 

As the issue of entitlement to TDIU requires further development, his dental claim cannot be adjudicated until this development is complete as is inextricably intertwined and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, in an October 2010 statement, the Veteran stated that on December 10, 1968 in the Republic of Vietnam, he received a traumatic head wound that required reconstructive surgery.  During his recovery at the 25th Evacuation Hospital, Long Binh, the decision was made by his doctors to extract his remaining teeth.  During the September 2011 Board hearing, the Veteran further testified that due to trauma from a head wound he underwent surgery by an oral surgeon to repair his skull.  At that time, the surgeon also took out several teeth that had cracked.  The Veteran asserted that he suffered a hairline fracture in the jawbone as the result of taking a rifle butt to the face during an argument with a fellow service member.  He described his skull as cracked from the left orbital ridge, the left cheekbone and down the left jaw.  This trauma also resulted in some of his teeth being cracked.   The Veteran clarified that he initially went to the 15th Admin, which was a field hospital, and then was referred to the 25th Evacuation Hospital for treatment.  He testified that he was there for about three weeks in December 1968.  However, there are no service treatment records or dental records from that period.  The Board finds that remand is warranted to attempt to obtain any outstanding service records pertaining to medical treatment in December 1968.   

Lastly, although several letters issued to the Veteran have informed of the various aspects of notice with respect to nondental claims, the Veteran has not received notice specific to a dental claim and the dental-specific requirements.  VA has a duty to inform the appellant the difference between a grant of service connection for a dental injury or trauma and a grant of service connection for dental outpatient treatment.   38 C.F.R. §§ 3.381, 17.161 (2013); 38 U.S.C.A. § 1712  (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1.   Issue to the Veteran a notice letter pertaining to the claim for service connection for a dental condition, to include entitlement to dental treatment, and a claim for a TDIU.  The letter should request the Veteran to identify all sources of dental treatment since his release from active duty, and to furnish authorization for VA to obtain all outstanding dental records.  

2.  Request from the appropriate repository a search must for any service medical records pertaining to the Veteran from December 1968 at the 15th Admin Field Hospital and the 25th Evacuation Hospital in Long Binh. Any and all records obtained should be associated with the claims file.  If there are no records, the RO should specifically make that finding and the documentation used in making that decision should be set forth in the claims file.

3.  Obtain all outstanding VA medical records dated from October 2009 to the present and all outstanding VA dental records.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.

5.  Schedule the Veteran for a VA audiology examination to determine whether he has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  

6.  Schedule the Veteran for a VA dental examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner is specifically asked:  (a) to discuss the status of the Veteran's dental condition at the time of entrance into service (b) to explain the dental treatment the Veteran received while on active duty as noted in the service dental records (to include any observations made by examiners) and (c) to opine as to whether there it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred dental trauma/injury in service.  In providing the above opinions, the examiner is requested to discuss the Veteran's contentions as discussed above.

7.  Then, readjudicate the claims, to include entitlement to a TDIU.  If the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment falls under the jurisdiction of a VA dental clinic, the RO should forward the Veteran's claim there for adjudication.   If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

